Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered. Claims 1-21 in the application remain pending and are currently being examined. Claim 13 was amended. Claims 1-12 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 09/14/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b) of claims 13-21 are withdrawn per amendments of claim 13.

Claim Rejections - 35 USC § 102
5.	Claims 13-21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2014/0295290 A1) hereinafter Park.
Regarding claims 13-21, the recitation “processing silicon-dominated electrodes;… the silicon-dominated electrode”, these recitations are a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Park since Park meets all the structural elements of the claim and is capable of processing silicon-dominated electrodes and processing the silicon-dominated electrode, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 13, Park discloses system for electrode processing ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), the system comprising: 
an oven (heating done in a chamber) capable of processing silicon-dominated electrodes ([0056]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0106]; [0127]; [0136]; [0137]; [0147]-[0148]; [0154]); and 
controller configured for controlling atmosphere in the oven during processing of a silicon-dominated electrode ([0056]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0106]; [0127]; [0136]; [0137]; [0147]-[0148]; [0154]), wherein: 
the oven is capable of applying, during the processing, pyrolysis of the silicon-dominated electrode ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]); and 
the controller capable of setting or adjusting, during the pyrolysis, one or both of: pressure (vacuum) of the oven atmosphere, and composition (vacuum to air) of the oven atmosphere ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 14, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein setting or adjusting the pressure of the atmosphere in the oven comprises reducing the pressure (vacuum) ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 15, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein setting or adjusting the pressure of the atmosphere in the oven comprises creating positive pressure (vacuum to atmospheric) in the oven (vacuum) ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 16, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for controlling of the atmosphere in the oven based on at least one environment condition such as oxygen-free environment, or removing oxygen before pyrolysing (vacuum) ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 17, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the at least one environment condition comprises an oxygen-free environment, and wherein the controller is configured for controlling the atmosphere in the oven by removing and/or scavenging of oxygen in the oven before the pyrolysis of the silicon-dominated electrode ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 18, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for setting or adjusting the composition of the atmosphere in the oven such that it comprises an inert gas e.g. argon, nitrogen, or helium, and at least one additional precursor gas ([0060]-[0062]). 
As regards to claim 19, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for, when controlling the atmosphere in the oven, creating inert atmosphere in the oven during the processing of the silicon-dominated electrode ([0060]-[0062]). 
As regards to claim 20, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for, when controlling the atmosphere in the oven, flowing a particular gas during the processing of the silicon-dominated electrode, the particular gas comprising argon, nitrogen, or helium ([0060]-[0062]). 
As regards to claim 21, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for controlling heating and cooling during the processing, the controlling comprising heating and/or cooling at a preset rate ([0056]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0106]; [0127]; [0136]; [0137]; [0147]-[0148]; [0154]). 

Response to Arguments
6.	Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Claims 13-21 stand rejected under 35 U.S.C. § 102(a)(1) for allegedly being anticipated by Park. Final Action at 5-12. Applicant submits that these rejections are improper because Park does not qualify as prior art under 35 U.S.C. § 102(a)(1). In this regard, Applicant notes that this Application is a continuation-in-part application, claiming priority to Park. See specification at ¶ 1 ("This patent application is a continuation-in-part of U.S. Pat. Application ... which is a continuation of U.S. Pat. Application Ser. No. 14/302,321, filed Jun. 11, 2014 (now U.S. Pat. No. 9,806,328, issued Oct. 31, 2017"). Applicant notes that Park is or corresponds to U.S. Pat. Application Ser. No. 14/302,321. 
Applicant submits that the Final Action's contention that the subject matter of claims 13-21 is not fully supported by the parent application, U.S. Pat. Application Ser. No. 14/302,321- that is Park, is contradicted by the fact that the Final Action rejects these same claims under § 102(a)(1) based on Park itself, with the Final Action citing specific paragraphs in Park that the Final Action alleges discloses the various features and limitations in the claims. In other words, the Final Action simultaneously alleges that the subject matter of claims 13-21 is fully disclosed in Park (as would be required to establish a prima facie case of anticipation) while contending that the subject matter of claims 13-21 is not fully supported by Park, to justify using Park as a prior art references for purposes of § 102. Applicant notes that these two alleged positions are incompatible. In other words, if Park discloses the subject matter of claims 13-21 then Park clearly fully supports the subject matter of claims 13-21, and alleging otherwise is clearly erroneous and improper.

7.	In response to applicant’s arguments, please consider the following comments.
(a) Examiner respectfully disagrees and maintains Park does indeed qualify as prior art under 35 U.S.C. § 102(a)(1). When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under 35 U.S.C. 102(b)/102(a)(1). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).
That is, Examiner respectfully contends that the subject matter recited in claims 13-21 of instant Application is not fully supported by the parent application, U.S. Pat. Application Ser. No. 14/302,321, filed Jun. 11, 2014 and that claims 13-21 contain subject matter which was not described in the specification of U.S. Pat. Application Ser. No. 14/302,321 in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
To further clarify, U.S. Pat. Application Ser. No. 14/302,321 does not disclose processing silicon-dominated electrodes or processing a silicon-dominated electrode. However since the recitations “processing silicon-dominated electrodes;… the silicon-dominated electrode”, are a statement of process expressions relating the apparatus to contents thereof and intended use, the instant application does not patentably distinguish over Park since Park meets all the structural elements of the claim and is capable of processing silicon-dominated electrodes and processing the silicon-dominated electrode, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115. Therefore, Examiner respectfully contends Park does indeed qualify as prior art under 35 U.S.C. § 102(a)(1).
To say another way, how could the subject matter recited in claims 13-21 of the instant Application be fully supported by the parent application, U.S. Pat. Application Ser. No. 14/302,321, filed Jun. 11, 2014 when the parent application, U.S. Pat. Application Ser. No. 14/302,321 does not disclose processing silicon-dominated electrodes or processing a silicon-dominated electrode, which is the sole purpose/inventive concept of the instant Application?

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717